DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 12/28/2020.  Claims 3-4 have been canceled.  Claims 1, 2 and 5-8 are now pending.  

Allowable Subject Matter

3.	Claims 1, 2 and 5-8 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Saikatsu et al. (US 2010/0315733).
Saikatsu et al. disclose a dispersant comprising a compound of formula (1) or (2):

    PNG
    media_image1.png
    217
    343
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    191
    341
    media_image2.png
    Greyscale
(claim 1).
Thus, Saikatsu et al. do not teach or fairly suggest the claimed pigment dispersant being a compound of formula (1):

    PNG
    media_image3.png
    204
    362
    media_image3.png
    Greyscale

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762